DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     D.J. a/k/a D.M., the mother,
                              Appellant,

                                      v.

               DEPARTMENT OF CHILDREN AND FAMILIES
                      and GUARDIAN AD LITEM,
                             Appellees.

                    Nos. 4D17-3267 and 4D17-3654

                               [March 16, 2018]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit, Indian River County; Victoria L. Green, Judge; L.T. Case No.
312016DP000146A.

   D.J., Vero Beach, pro se.

  Kelley Schaeffer of Department of Children & Families, Bradenton, and
Laura J. Lee of Guardian ad Litem Program, Sanford, for appellees.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.